United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.H., Appellant
and
U.S. POSTAL SERVICE, ENSLEY STATION,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2364
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2007 appellant, through her representative, filed a timely appeal from
the September 19, 2006 decision of the Office of Workers’ Compensation Programs denying
further merit review of her claim. The most recent merit decision in the case was issued on
July 18, 2006. Because appellant filed her appeal more than one year after the most recent merit
decision, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has no jurisdiction over the
merits of this case. The only decision before the Board is the nonmerit decision denying
appellant’s request for reconsideration.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 18, 2006 appellant, then a 39-year-old letter carrier, filed a traumatic injury
claim, Form CA-1, alleging that she sprained her left ankle on February 3, 2006 when she

slipped off of a porch and twisted her left ankle. On February 3, 2006 Dr. Michael Cloyd, an
occupational medicine practitioner diagnosed a foot sprain. On February 15, 2006 he found that
appellant’s foot sprain had resolved and returned her to work without limitations.
On May 5, 2006 Dr. Angus McBryde, a Board-certified orthopedic surgeon, evaluated
appellant’s ankle. He stated that she injured herself in November 2005 when she stepped into a
hole. Dr. McBryde diagnosed posterior tibial dysfunction with probable complete rupture related
to the 2005 injury. A May 12, 2006 magnetic resonance imaging (MRI) scan revealed an acute
or subacute bone contusion, mild soft tissue swelling over the lateral malleolus and mild-tomoderate plantar fasciitis.
On May 23, 2006 appellant filed a recurrence of disability claim, Form CA-2a, alleging
that her ankle did not properly heal after her February 2006 injury and that, after returning to
work, her ankle was still swollen and sore.
By decision dated June 5, 2006, the Office accepted appellant’s claim for a left ankle
sprain. On the same date, the Office requested additional information from appellant and the
employing establishment about the claimed recurrence of disability.
On June 16, 2006 appellant stated that she stepped into a hole and twisted her left ankle
in November 2005. Because she did not realize the severity of the damage done, she continued
carrying her route, though she complained daily of pain and swelling to her supervisor. On
February 3, 2006 appellant slipped off of a porch and aggravated her ankle. She was treated with
a wrap brace, elevation and two weeks of light-duty work. Though her ankle was still swollen
and tender on February 15, 2006, the physician released her to work. Appellant worked through
the pain until May 4, 2006, when she sought out a specialist because the pain was so severe that
she could not walk.
On June 16, 2006 Dr. McBryde stated that after appellant injured herself in
November 2005 she began to limp as she experienced pain, swelling and gradual deformity in
her left foot. On February 3, 2006 appellant aggravated her preexisting condition. When
Dr. McBryde examined her on May 4 and 31, 2006, he found that her severe foot and ankle
problems did not antedate her November 2005 injury and were certainly related to her
February 3, 2006 employment injury. Dr. McBryde reported that the May 12, 2006 MRI scan
showed major and long-standing problems. He found that appellant’s condition was
deteriorating and would continue to do so without treatment.
On June 20, 2006 the employing establishment stated that it had no record of an injury
report or claim in November 2005. Nesa Smith, the customer service manager at the employing
establishment, stated that appellant did not report any difficulty in performing her regular duties
after February 15, 2006. She stated that appellant had used 25.13 hours of leave in that time, but
she did not know why the time was used.
By decision dated July 18, 2006, the Office denied appellant’s claim for recurrence of
disability. It also noted that appellant’s condition, which was incorrectly accepted as a sprained
ankle, should have been accepted as a sprained left foot.

2

On an undated and unsigned appeal request form, received on September 7, 2006,
appellant requested reconsideration. She submitted no statement or evidence with her request.
By decision dated September 19, 2006, the Office denied appellant’s request for
reconsideration on the grounds that she did not state the basis for her reconsideration and did not
supply any new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.1 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that: (i) shows that the
Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.2 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.3
ANALYSIS
The Board finds that appellant met none of the regulatory requirements for a review of
the merits of the Office’s July 18, 2006 merit decision. Her September 7, 2006 request for
reconsideration was not accompanied by any evidence or argument. Therefore, appellant did not
show that the Office erroneously applied or interpreted a specific point of law, did not advance
any relevant legal arguments, and did not present any relevant and pertinent new evidence. The
Board finds that appellant is not entitled to further review on the merits of her case because she
did not meet any of the requirements of section 10.606(b)(2).4
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128.

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

4

20 C.F.R. § 10.606(b)(2)(i) - (iii).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 19, 2006 is affirmed.
Issued: March 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

